Title: From George Washington to John Hancock, 29 March 1777
From: Washington, George
To: Hancock, John

 

Sir
Morristown March 29th 1777.

Since I had the Honor of addressing you this morning by the Return Express, the Eastern post arrived. The Intelligence he brought, is agreable and interesting, as you will perceive by the inclosed Letter from Mr Hazard which I do myself the pleasure of transmitting you. I am happy to say, the arrival of the Ship at portsmouth, and the capture of the two prizes, is confirmed, by other Letters from Gentlemen of Note in and about Boston. Upon these events I give you my most hearty congratulations. Some of the Letters add, that a French General, Coll and Major came passengers in the Ship who are highly recommended by Doctr Franklin.
The Affair of Peeks Kills has not been transmitted me with certainty, but I am informed, the relation of it in Loudons Paper, which I have inclosed, is nearly as it happened. I have the Honor to be Sir Yr Most Obedt Sert

Go: Washington

